DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2021 has been entered.

Claims 1-7 are pending in this Application. Claims 4-6 are withdrawn. Claims
 1-3 and 7 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Specification
The disclosure is objected to because of the following informalities: instant paragraph [0015] comprises the sentence “Optimal dimensions for the width of the 
The sentence is awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cable et al. [Cable] (US 2003/0077498) as evidenced by Rosenberg et al. [Rosenberg] (US 2009/0098432--employed for perforated flow plate structure definition only) in view of Day et al. [Day] (US 2012/0107714).
Regarding Claims 1 and 7:
Cable disclose a contacting arrangement of solid oxide cells (fuel cell assembly [0023]), each solid oxide cells having at least two flow field plates to arrange gas flows in the cell (first and second flow field elements [0023]), comprising a contacting arrangement of first and second set of flat plates that are arranged to form a torturous flow path for reactive gases (interconnect [0024]), and an active electrode structure, which includes a fuel side, an oxygen side, and an electrolyte element between the fuel side and the oxygen side ([Cable 0003], [0021], [0039]).  The stack is comprised with a plurality, considered as at least two, of the Cable tri-layer cells and at least one interconnect in the contacting arrangement (Cable [0038]).
Further as to Claim 1:
Cable further discloses changes occur at temperatures of the SOFC stack between room temperature and the operation of the SOFC stack operating temperature 
The Cable contact structure (Cable items 125 Figure 5) is configured for placement between flow field plates (Cable items 124and 126 Figure 5) and an oxygen side of an active electrode structure (second flow field element), where the contact structure within the electrolyte (Cable [0084]), being made of perforated metal vias or via apertures ([e.g., silver [0059], [0085]) that are coated or combined with a metal oxide exemplified by alumina {an implicit metal oxide}—on the oxygen side ([0059], [0073]-[0074], air-side [0085] and thus the contact structure is configured for placement between flow field plates and an oxygen side of an active electrode structure. The contact structure being made of sheets with vias arranged with perforations ([0047], [0059], and [0062]). The perforations or vias are protectively coated with metal oxides structures ([0059]), said contact structure being at least partly a gas permeable structure having perforations or vias or holes ([0062], [0084]-[0085]). The shapes of the contact structure being configured or adapted according to structures of the flow field plates which to enhance fuel cell performance  and according to structures of first and second reaction gases and thus of the oxygen side ([0024]).  
Although Cable discloses that the contacting arrangement comprises an interconnect that provides for conducting vias and dimension of flow channels to be tailored for temperatures gradients across the fuel cell stack operations using a sealing 
However, Cable discloses ceramic sheets, employed to perform sealing functions in the solid oxide fuel cell, which adhere a sealing sheet structure around the edges of the interconnect ([0066], [0069]) which is employed to perform sealing functions in the solid oxide fuel cell.  A sealing structure around the edge of a component would be expected by one of ordinary skill in the art to be or perform the same function as a gasket.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Cable sealing sheets as a gasket structure to perform the sealing functions around the edges of the solid oxide fuel cell of Cable as taught by Cable. 
Further, the aforementioned Cable surrounding sealing sheet structure, or gasket, provides the contact structure, or interconnect, a coefficient of thermal expansion (CTE) to achieve strength or stability ([0066]), considered as mechanical support of the contact structures. 
However, Cable does not specifically further disclose a thickness of the sealing structure (gasket)  being configured and adapted according to the shape of the structures of the contact structure and the flow plate allowing tolerance variations to a thickness of the solid oxide fuel cell.  
On the other hand, Day teaches employing sealing gaskets and changing their thickness to balance pressure drops in fuel cells without changing the thickness of fuel cell interconnects so that pressures dropping associated with flowing gases through 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided the Day-taught thickness of the gasket structure being configured and adapted according to the cascade shape of the structures of the contact structure and the flow plate causing pressure drops allowing Cable thickness tolerance variations within the Cable solid oxide fuel cells.

Cable further discloses holes (Cable Figures 4 and 5, items 130 [0043], [0055]) between flow field element corner-forming -ridges (Cable items 124 Figure 5) wherefore the holes within the consolidated flow field plate, where Cable’s integrated plate structure is considered as a perforated flow field plate with perforations, or flow distribution plate as evidenced by Rosenberg (Rosenberg Abstract, item 2 Figure 1, Figure 9c ([0030], [0055]-[0056]), because the Cable flow plate ridges at corners of the flow path between opposing corners of items 125 and 124 (Cable items 124 and 125 Figure 5 see AREA 1 A below) are comprised within the  integrated flat plates with aperture patterns (Cable [0023]- [0024]) having holes with torturous flow paths (see 
AREA 1 (Annotated Cable Figure 5  A Ridges at Flow Corners; B Spacings.)
       A				  B
        
    PNG
    media_image1.png
    232
    186
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    283
    417
    media_image2.png
    Greyscale

The arrangement comprises increased distances between holes in the contact structure where the minimized hole size (Cable vias or holes between overlapping perforated flow plates, Figure 5 and AREA 1 above), where the minimized hole size is smaller than the distance between any of the ridges formed by items 124(Cable Figure 5 items 124) of the flow field plate. 
Regarding Claim 2
The contacting arrangement of solid oxide cells according to claim 1, wherein the contact structure is adaptively gas permeable due to the hole size and spacing, considered as the spacing between the holes which determines the gas flow distribution and pressure drop (Cable [0021]). 

Regarding Claim 3, modified Cable discloses the limitations set forth above. 
Cable also discloses that the thickness of the contact structure determines the gas flow distribution (Cable [0021]).

Response to Arguments
Applicant’s arguments of 06 July 2021 with respect to claim(s) 1-3 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRESO/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722